

Exhibit 10.21


Baker Hughes, a GE company Stock Option Award Agreement For [●] (“Participant”)


1.Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Baker Hughes, a GE company 2017
Long-Term Incentive Plan (the “Plan”).


2.Grant of Options. The Committee of Baker Hughes, a GE company (the “Company”)
has granted Options to the individual named in this Award Agreement (the
“Participant”) on [●] (the “Grant Date”). Each Option entitles the Participant
to purchase from the Company one share of Class A common stock of the Company,
par value $0.0001 per share (“Share”) at the Exercise Price in accordance with
the terms of this Award, the Plan, country specific addendums and any rules and
procedures adopted by the Committee.


3.Exercisability and Expiration Date. One-third of the number of options
reflected in the Participant’s Plan account maintained by Fidelity Stock Plan
Services (the “Options”) will become exercisable only at and after each of the
first, second and third anniversaries of the Grant Date (each, an “Exercisable
Date”) only if the Participant has been continuously employed by the Company or
one of its Affiliates to each such date, such that on the third Exercisable
Date, all of the Options subject to this Award Agreement will become
exercisable. The Options shall expire on [●]. The Options shall be immediately
cancelled upon termination of employment, except as follows:


a.    Employment Termination Due to Death. If the Participant’s employment with
the Company or any of its Affiliates terminates as a result of the Participant’s
death, then any unexercisable Options shall become immediately exercisable, and
any unexercised Options shall expire on the Expiration Date.


b.    Employment Termination Due to Transfer of Business to Successor Employer.
If the Participant’s employment with the Company or any of its Affiliates
terminates as a result of employment by a successor employer to which the
Company has transferred a business operation, then any unexercisable Options
shall become immediately exercisable, and any unexercised Options shall expire 5
years after termination of employment or on the Expiration Date, whichever date
occurs first.


c.    Termination Following a Change in Control. If the Participant’s employment
with the Company of any of its Affiliates terminates without Cause during the
12-month period following a Change in Control, any unexercisable Options shall
become immediately exercisable, and any unexercised Options shall expire on the
Expiration Date. For purposes of this Award Agreement, “Change in Control” means
(A) a Change in Control as defined in the Plan or (B) the date a majority of
members of the Board is replaced during any 12-month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election.


d.    Employment Termination Less Than One Year After Grant Date. If the
Participant’s employment with the Company or any of its Affiliates terminates
for any reason




    

--------------------------------------------------------------------------------




other than death or due to transfer to a successor employer before the first
anniversary of the Grant Date, then all unexercised Options, whether or not
exercisable on the date of termination, shall immediately expire upon such
termination.


e.    Employment Termination More Than One Year After Grant Date. If, on or
after the first anniversary of the Grant Date, the Participant’s employment with
the Company or any of its Affiliates terminates as a result of any of the
reasons set forth below, or the Participant becomes eligible to retire, or meets
the age and service requirements, each as specified in d(i) below, then the
Exercisable Dates and Expiration Date shall be automatically adjusted as
provided below (subject to any rules adopted by the Committee):


(i)    Termination/Eligibility for Retirement, or Termination for Total
Disability. If (A) the Participant attains at least age 60 while still employed
by the Company or an Affiliate and completes 5 or more years of continuous
service with the Company and any of its Affiliates, or (B) the Participant’s
employment with the Company or any of its Affiliates terminates as a result of a
total disability, i.e., the inability to perform any job for which the
Participant is reasonably suited by means of education, training or experience,
then any unexercisable Options shall become immediately exercisable, and any
unexercised Options shall expire on the Expiration Date.


(ii)    Voluntary Termination or Termination for Cause. If the Participant’s
employment with the Company or any of its Affiliates terminates as a result of
voluntary termination or termination for Cause, then all unexercised Options,
whether or not exercisable on the date of termination, shall immediately expire.


(iii)    Termination for Job Elimination or Plant Closing. If the Participant’s
employment with the Company or any of its Affiliates terminates as a result of a
layoff, plant closing, redundancy, reduction in force, or job elimination
(without regard to any period of protected service), then the Pro-Rata Portion
(as defined below) of the Options shall become immediately exercisable and
remain exercisable for 12 months following the date of termination and any
unexercisable Options shall immediately expire. For purposes of this Award, the
“Pro- Rata Portion” shall mean the total number of Options covered by this Award
multiplied by a fraction, the numerator of which is the total number of complete
months which have elapsed between the Grant Date and the date of termination and
the denominator of which is the total number of months between the Grant Date
and the last Exercisable Date, less the number of Options that became
exercisable prior to the date of termination.


(iv)    Termination Due to Other Reasons. If the Participant’s employment with
the Company or any of its Affiliates terminates for any other reason, and the
Participant and the Company have not entered into a written separation agreement
explicitly providing otherwise in accordance with rules and procedures adopted
by the Committee, then no unexercisable Options shall become exercisable and any
unexercised Options which are exercisable on the date of termination shall
immediately expire.


f.    Transfer to Affiliates. For the avoidance of doubt, transfer of employment
among the Company and any of its Affiliates shall not constitute a termination
of employment for purposes of this Award.






    

--------------------------------------------------------------------------------




4.
Method of Exercise.



a.    Notice and Manner of Exercise. The Participant may exercise some or all of
the Options then exercisable by giving the Company notice of the number of
Options to be exercised either in writing or by such other means as shall be
acceptable to the Company. At or before issuance by the Company of the Shares to
the Participant pursuant to the Option exercise, the Participant shall, to the
extent permitted by applicable statutes and regulations, make payment of the
Exercise Price in any form of legal consideration that may be acceptable to the
Company, including, without limitation, (i) in cash or by certified or bank
check at the time the Options are exercised; (ii) by delivery of Shares having a
Fair Market Value equal to the aggregate Exercise Price at the time of exercise;
(iii) through a "cashless exercise program" established with a broker; (iv) by
reduction in the number of Shares otherwise deliverable upon exercise of such
Options with a Fair Market Value equal to the aggregate Exercise Price at the
time of exercise; or (v) by any combination of the foregoing methods.


b.    Withholding Tax. As a condition to exercise of any Option, the Participant
shall pay to the Company or make arrangements satisfactory to the Company
regarding payment of any federal, state, local or foreign taxes of any kind
required or permitted to be withheld with respect to the amount that becomes
includable in the gross income of the Participant as a result of the exercise.


c.    Delivery. Upon the receipt of all required payments from the Participant,
the Company thereupon shall, without additional expense to the Participant
(other than any transfer or issue taxes if the Company so elects), deliver to
the Participant by mail or otherwise at such place as the Participant may
request a certificate or certificates for such Shares, provided however, that
the date of issuance or delivery may be postponed by the Company for such period
as may be required for it with reasonable diligence to comply with any
applicable listing requirements of any national securities exchange and
requirements under any law or regulation applicable to the issuance or transfer
of such Shares.


5.Alteration/Termination. The Company shall have the right at any time in its
sole discretion to amend, alter, suspend, discontinue or terminate any Options
without the consent of the Participant. Also, the Options shall be null and void
to the extent the grant of Options or exercise thereof is prohibited under the
laws of the country of residence of the Participant.


6.Recoupment. Notwithstanding any other provision of this Award to the contrary,
the Options, any Shares received on exercise of the Options, and any amount
received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with any recoupment policy that the Company may adopt from time to
time.


7.Plan Terms. All terms used in this Award have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.


8.Entire Agreement. This Award, the Plan, country specific addendums, and the
rules and procedures adopted by the Committee, contain all of the provisions
applicable to the Options and no other statements, documents or practices may
modify, waive or alter such provisions unless




    

--------------------------------------------------------------------------------




expressly set forth in writing, signed by an authorized Officer of the Company
and delivered to the Participant.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.






    